Citation Nr: 1003225	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  06-38 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1958 to July 
1980.



This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
TDIU.  

In January 2008, the Veteran raised a claim for service 
connection for a cervical spine disability.  He also raised a 
claim for increased rating for his lumbar spine disability.  
The Board refers those issues to the RO for proper 
development. 

The appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, D.C.  


REMAND

Additional development is necessary prior to further 
disposition of the claim. 

Evidence in the file indicates that in August 2009, the 
Veteran was service connected for small cell lung cancer and 
was awarded a 100 percent rating for the active stage of the 
disease, effective August 12, 2009.  That rating was to be 
reviewed six months following completion of treatment for the 
disease, to be rated on the remaining residuals of the 
disability, and is therefore not a permanent rating.  The 
claim for TDIU has not been reviewed by the RO subsequent to 
that action.

In light of the grant of service connection for small cell 
lung cancer, the Board finds that it is necessary to remand 
the claim of entitlement to a TDIU rating for RO 
consideration.  If the Board were to consider the TDIU issue 
prior to the RO, it could result in prejudice to the 
Veteran's claim.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the case is REMANDED for the following action:

1.  Readjudicate the claim for eligibility 
for a TDIU rating.  In the event that the 
percentage criteria for a TDIU rating are 
not met due to a re-evaluation of the 
residuals of Veteran's small cell lung 
cancer, consider whether referral to the 
Director of the Compensation and Pension 
service for consideration on an 
extraschedular basis is warranted.

2.  If a TDIU cannot be granted and 
referral for extraschedular consideration 
is not warranted, schedule the Veteran for 
an examination to ascertain the impact of 
his service-connected disabilities on his 
unemployability.  The examiner must 
evaluate and discuss the effect of all of 
the Veteran's service-connected 
disabilities, both singly and jointly, on 
the Veteran's employability.  The examiner 
should opine as to whether it is at least 
as likely as not (50 percent or greater 
probability) that the Veteran's service-
connected disabilities, without 
consideration of his non-service-connected 
disabilities, render him unable to secure 
or follow a substantially gainful 
occupation.  The examiner should review 
the claims folder and the examination 
report should indicate that review.

3.  Then, review the claim for TDIU.  If 
further action remains adverse to the 
Veteran, issue a supplemental statement of 
the case and allow the appropriate time 
for response.  Then, return the case to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

